DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1, 9 and 10 are pending.  Claims 2-8 have been canceled.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 9, 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang US 20100194348 in view of Phillips US 20040041542 and JIN US 20170244239.

Regarding claim 1, Wang teaches:
A charge and discharge circuit (Fig 3 #200), comprising: 
(Par 0021 “the charge and discharge circuitry”) comprising 
a battery pack (Fig 3 # 324), 
a first switch set (Fig 3 #310, 380) and 
a charging device connected in series (Fig 3 # 260), 
wherein the charge circuit is configured to charge the battery pack by using the charging device (Par 0020 “any other number and/or type of switching elements suitable for controlling current flow between charger 260, system load 320 and/or battery pack 265 may be present. Examples of types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)” Par 0021 “FET 380 is a charge FET switching element that forms a part of a charge circuit”); and 
a discharge circuit (Par 0021 “the charge and discharge circuitry”) comprising 
the battery pack (Fig 3 # 324), 
a second switch set (Fig 3 #312, 382) and 
an electrical device connected in series (Fig 3 #320), 
wherein the discharge circuit is configured to allow the battery pack to discharge to the electrical device (Par 0011 “battery current control circuitry to control flow of discharge current from the battery sells to the system load across the terminal node”); 
wherein both the first switch set and the second switch set include at least one switch (Fig 3 #380 382), and 
all switches in the first switch set and the second switch set are semiconductor switches (Fig 3 #310,312,380,382 transistor Par 0020 “any other number and/or type of switching elements suitable for controlling current flow between charger 260, system load 320 and/or battery pack 265 may be present. Examples of types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)”); 
wherein the second switch set comprises 
an eighth switch (Fig 3 #382) and 
a ninth switch (Fig 3 #312), 
the first switch set comprises 
a tenth switch (Fig 3 #310) and 
an eleventh switch (Fig 3 #380), 
a first end of the eighth switch is connected to one end of the electrical device (Fig 3 end of #382 connected to end of #320 when discharging), and 
a first end of the tenth switch is connected to one end of the charging device (Fig 3 end of #310 connected to end of #260 when charging), 
a second end of the eighth switch is connected to a electrode of the battery pack (Fig 3 382 connected to electrode of 324), 
the end of the electrical device is connected to a second end of the ninth switch (Fig 3 # 320 connected to 312), and 
a first end of the ninth switch is connected to a positive electrode of the battery pack (Fig 3 #312 connected to positive electrode of 324 when charging); 
a second end of the tenth switch is connected to the positive electrode of the battery pack (Fig 3 #310 connected to positive electrode of 324 when discharging), 
(Fig 3 #310 connected to 324), and 
a first end of the eleventh switch is connected to the end of the charging device (Fig 3 #310 connected to 260); and 
the charge and discharge circuit further comprises 
a controller (Fig 3 #280 EC and 266 BMU), and 
the controller is configured to: 
send a turn-on signal to the tenth switch to control the tenth switch to be turned on (Fig 3 #310; Par 0020 “shown in FIG. 3 are switching elements 310 and 312 which are each controlled by EC 280, and which may be present to regulate current flow from charger 260 and to regulate current flow to system load 320, respectively.”), 
send a turn-off signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned off (Par 0023 “BMU 266 opens the discharge FET switching element 382”; Fig 3 #310; Par 0020 “shown in FIG. 3 are switching elements 310 and 312 which are each controlled by EC 280, and which may be present to regulate current flow from charger 260 and to regulate current flow to system load 320, respectively.”), and 
send a turn-on signal to the tenth switch and the eleventh switch to control the tenth switch and the eleventh switch to be turned on (Fig 3 #310; Par 0020 “shown in FIG. 3 are switching elements 310 and 312 which are each controlled by EC 280, and which may be present to regulate current flow from charger 260 and to regulate current flow to system load 320, respectively.”; Par 0023 “discharge FET switching elements 380 and 382 are placed in the closed state by BMU 266”), and 
send a turn-off signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned off, so as to allow the charging device to charge the battery pack (Fig 3 #310; Par 0020 “shown in FIG. 3 are switching elements 310 and 312 which are each controlled by EC 280, and which may be present to regulate current flow from charger 260 and to regulate current flow to system load 320, respectively.”; Par 0023 “BMU 266 opens the discharge FET switching element 382”); 
send a turn-on signal to the ninth switch to control the ninth switch to be turned on (Fig 3 #310; Par 0020 “shown in FIG. 3 are switching elements 310 and 312 which are each controlled by EC 280, and which may be present to regulate current flow from charger 260 and to regulate current flow to system load 320, respectively.”), 
sending a turn-off signal to the tenth switch and the eleventh switch to control the tenth switch and the eleventh switch to be turned off (Par 0022 “switching element 380 is open.”), and 
send a turn-on signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned on (Fig 3 #312 and 382 turned on to discharge battery to load), and 
(Fig 3 #310 and 380 of to allow discharge).  
Wang does not explicitly teach:
pre-charge the charging device, and  pre-charge the electrical device.
Phillips teaches:
pre-charge the charging device, and  pre-charge the electrical device.
 (pre-charge noted as pulses. Fig 2, Fig 1 and Fig 3; Par 0055 “a charge pulse which is 100 ms long; 32 represents a 10 ms discharge pulse”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include pre-charge the charging device, and  pre-charge the electrical device taught by Phillips for the purpose of charging with capacity maintenance. (Refer to Par 0006)

Wang teaches:
a second end of the eighth switch is connected to a electrode of the battery pack (Fig 3 382 connected to electrode of 324) 
the end of the electrical device is connected to a second end of the ninth switch (Fig 3 # 320 connected to 312),
a second end of the eleventh switch is connected to the electrode of the battery pack (Fig 3 #310 connected to 324), and 
(Fig 3 #310 connected to 260);
Wang does not explicitly teach:
end of the eighth switch is connected to a negative electrode of the battery pack,
the other end of the electrical device is connected to a second end of the ninth switch,
end of the eleventh switch is connected to the negative electrode of the battery pack
first end of the eleventh switch is connected to the other end of the charging device
 JIN teaches:
switch is connected to a negative electrode of the battery pack, the other end of the electrical device is connected to a end of the switch, switch is connected to the negative electrode of the battery pack, and switch is connected to the other end of the charging device. (Fig 2 #60, 53, 52, 70, 80)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include switch is connected to a negative electrode, the other end of the electrical device is connected to a end of the switch, and switch is connected to the other end of the charging device taught by JIN since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Wang does not explicitly teach:

send a pulse signal to the eighth switch to control the eighth switch to be turned on at intervals, so as to pre-charge the electrical device;
Phillips teaches:
send a pulse signal to the switch to control the switch to be turned on at intervals, so as to pre-charge the charging device (Par 0054 “The charger 12 is a constant current source charger, which is controlled and thereby capable of interruption of the charging current as a consequence of a microprocessor controlled switch or an FET, shown generally at 16.”; Par 0053 “A simplified representation of a pulse charging circuit is shown in FIG. 2. Here, the battery 10 is connected so as to be in parallel-that is, to be connected a cross--either a charger 12 or a load 14. Switches 16 and 18 are arranged to work independently one of the other, where switch 16 puts the charger 12 into a circuit with the battery 10, and switch 18 puts the load 14 into a circuit with the battery 10”); and
send a pulse signal to the switch to control the switch to be turned on at intervals, so as to pre-charge the electrical device (Par 0054 “the reverse pulse by which a drain is put on the battery 10, as described above, is effected by operation of the switch 18, also a microprocessor controlled switch or an FET.”; Par 0053 “A simplified representation of a pulse charging circuit is shown in FIG. 2. Here, the battery 10 is connected so as to be in parallel-that is, to be connected a cross--either a charger 12 or a load 14. Switches 16 and 18 are arranged to work independently one of the other, where switch 16 puts the charger 12 into a circuit with the battery 10, and switch 18 puts the load 14 into a circuit with the battery 10”);

It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to include pulse signals taught by Phillips for the purpose of charging with capacity maintenance. (Refer to Par 0006)

Regarding claim 9, Wang teaches:
wherein the semiconductor switches include a MOSFET or an IGBT (Par 0020 “types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)”).

Regarding claim 10, Wang teaches:
wherein a first end of the MOSFET or the IGBT is a drain, and a second end of the MOSFET or the IGBT is a source. (transistors have a source and drain; Fig 3; Par 0020 “types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang US 20070210751, Maegawa US 20100237828, Baba US 20110205678, and Wang US 20160023563.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859